STONE, J.
The bill in this cause was filed on the 18th • day of August, 1870, by appellant, against V. Gayle Snedicor, her former guardian, and others. It assails the correctness of the final settlement of the guardian, made on the 16th day of June, 1864, and seeks to surcharge and falsify the account, together with other matters of relief prayed. There is no charge of, fraud or bad faith in the making of *409the settlement, or of any irregularities therein. The complainant attained to lawful age on the third or fourth of May, 1864, and we do not find that any material requirement of the law, governing such settlements, was not conformed to. The account current was filed in the Probate Court, an order made setting a day for the hearing, notice given by publication in a newspaper, the cause taken up and decided at the term specified in the notice, and a formal decree rendered, all in compliance with the rules prescribed by law. The complainant acquiesced in the decree for more than six years, and then filed this bill.
1. The Probate Court of Green, in which the guardianship was granted, and in which it was settled, had jurisdiction of the subject matter, and of the persons concerned in the settlement. Having rendered a final decree, which was acquiesced in for more than two years, the Chancery Court has no jurisdiction to retry the questions presented, unless it be shown by averments, either admitted or proved, that the judgment is unjust; and it must be made to appear that such injustice was brought about by fraud or the act of the opposite party, or by accident, unmixed with negligence or fault on her part. — Allman v. Owen, 31 Ala. 167; Moore v. Lesneur, 33 Ala. 237; 1 Brick. Dig. 666, § 376.
2-3. "We suppose the particular grounds on which this bill was filed, were, first, because the final decree was rendered in 1864, during the war, by what has been termed a rebel or insurrectionary court, whose judgments, it was contended, were not legally binding; and, second, because pay- ' ment for the lands, by Glover, the purchaser, was made in Confederate money. This, it was contended, did not extinguish the debt. These several objections have been severally and thoroughly considered by this court, and have been definitely settled adversely to the purposes of this bill. Cathrlin v. Morgan, 50 Ala. 501; Houston v. DeLoach, 43 Ala. 364; Parks v. Coffey, 52 Ala. 32; Warring v. Lewis, 53 Ala. 615.
If the complainant was not, for reasons stated above, precluded from going behind the final decree rendered in ■ the Probate Court, she has probably made a case for relief .against the guardian for the moneys found in his hands at the settlement of April 10, 1860. The proof fails to show ..a justifiable-conversion of that sum into Confederate securities.—See Ferguson v. Lowery, 54 Ala. 510,; Hann v. Lockhart, 17 Wal. 570. She fails, however, to bring herself within any rule which would entitle her to relief on that ground.—See Allman v. Owen, supra.
*410¥e have repeatedly held that the receipt by an executor, administrator or guardian of Confederate money or securities, if done in good faith, discharges the debt. There is neither averment or proof of fraud, collusion, or bad faith in the receipt of payment-from Glover.
The bill in the present case contains no equity, and the - demurrer of the defendants in the court below should have ■ been sustained. And this court, proceeding to render the - decree which the Chancery Court should have rendered, doth hereby order and decree that the decree of the Chancery Court, overruling the demurrer to the bill, is reversed, and the bill dismissed at the costs of Mrs. High in the court below and in this court.
There is no error in the record prejudicial to Mrs. High,, and her appeal must fail at her costs.